O’Brien, J.,
(concurring.) The questions as presented by the demurrer to the complaint and upon the testimony offered upon the trial are entirely different. The only doubt created in my mind upon the record, as to the disposition made by the trial judge, related to the liability of two of the defendants, J. Henry Work and Jay Gould. I concur with Mr. Justice Patterson as to Work, and, after some hesitation, also in his views as to the liability of Jay Gould upon the facts proved. I therefore concur.